DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.
Status of Claims
Claims 23-42 have been added.  Claims 1-7, 9-13 and 15-22 have been canceled.  Claims 8 and 14 were canceled prior to previous office action. Thus, claims 23-42 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 14 June 2022 have been fully considered.  However, they are moot in view of new grounds of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application filed 18 May 2020 claims Priority from Provisional Application
62/849,101 filed 18 May 2019, claims priority from provisional application 62/880,461, filed 30
July 2019 and claims priority from provisional application 62/892,795, filed 28 August 2019. 


Claim Objections
Claims 23, 24 and 33 are objected to because the claims appear to indicate a system, method and a non-transitory computer-readable media parallel to each other.  
If the Applicant wishes to claim a method, he should use words similar to: 
“A method of deploying the child contract on the blockchain, the method comprising:
obtaining, by one or more processors, bytecode of a child contract of a smart contract…,
generating, by the one or more processors, a blockchain address associated with the child contract….
detecting, by the one or more processors, on a blockchain, a payment-related blockchain transaction …;
deploying, by the one or more processors, the child contract on the blockchain, wherein …”
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A system of deploying the child contract on the blockchain comprising:
One or more processors programed to perform the steps of:
obtaining bytecode of a child contract of a smart contract…,
generating a blockchain address associated with the child contract….
detecting on a blockchain, a payment-related blockchain transaction …;
deploying the child contract on the blockchain, wherein …”

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
obtaining bytecode of a child contract of a smart contract…,
generating a blockchain address associated with the child contract….
detecting on a blockchain, a payment-related blockchain transaction …;
deploying the child contract on the blockchain, wherein …”
Correction is required.
Claims 23, 24 and 33 are objected to because the language is such that it is difficult to determine what the Applicant is trying to claim.
For example, in the representative limitation of claim 24:
obtaining bytecode of a child contract of a smart contract, the child contract being smaller in size than the smart contract, wherein the child contract includes one or more references to at least some bytecode of the smart contract in lieu of including the at least some bytecode in the child contract;
it is not clear what “in lieu of including the at least some bytecode in the child contract” means to convey.
The representative limitation of claim 24:
generating a blockchain address associated with the child contract, wherein generating the blockchain address comprises using the bytecode of the child contract to generate the blockchain address associated with the child contract;
appears to reduce to:
generating a blockchain address associated with the child contract based on the bytecode of the child contract;
The representative limitation of claim 24:
in response to detecting the payment-related blockchain transaction on the blockchain, deploying the child contract on the blockchain, wherein deploying the child contract comprises broadcasting, to the blockchain, a blockchain transaction that indicates a create operation code of a blockchain virtual machine associated with the blockchain;
it is not clear how or why broadcasting a blockchain transaction “indicates a create operation code of a blockchain virtual machine associated with the blockchain” (emphasis added).  Perhaps the Applicant means to claim:
in response to detecting the payment-related blockchain transaction on the blockchain, deploying the child contract on the blockchain;
in that the remainder of the limitation appears to be merely functional descriptive material.
Correction is required.
Claim Interpretation
Regarding claim 24, the clause “when executed, perform operations comprising …”  is an optional limitation and, as such, is not further limiting when the computer program instructions are not executed.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
In claims 23, 24 and 33, some clauses do not affect the method.  For example, in representative claim 24, “the child contract being smaller in size than the smart contract, wherein the child contract includes one or more references to at least some bytecode of the smart contract in lieu of including the at least some bytecode in the child contract” does not further describe “obtaining bytecode of a child contract of a smart contract”.  
For example, in representative claim 24, “wherein generating the blockchain address comprises using the bytecode of the child contract to generate the blockchain address associated with the child contract”  does not further describe “generating a blockchain address associated with the child contract”.  
For example, in representative claim 24, “wherein deploying the child contract comprises broadcasting, to the blockchain, a blockchain transaction that indicates a create operation code of a blockchain virtual machine associated with the blockchain”  does not further describe “deploying the child contract on the blockchain”.  As such, such clauses are merely non-functional descriptive material which also do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010).  See MPEP § 2111.05.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
in the representative limitation:
obtaining bytecode of a child contract of a smart contract, the child contract being smaller in size than the smart contract, wherein the child contract includes one or more references to at least some bytecode of the smart contract in lieu of including the at least some bytecode in the child contract;
Examiner finds no evidence of “the child contract being smaller in size than the smart contract”.  To overcome this rejection, Applicant should identify where in the specification the child contract being smaller in size than the smart contract is disclosed, or otherwise, cancel such matter from the claims.  The specification only recites “child smart contract” in [0049] and “child contracts” at [0095].
In light of the new matter rejections, the limitations of claims 23, 24 and 33 are interpreted as follows:
obtaining bytecode of a child contract of a smart contract,
generating a blockchain address associated with the child contract,
detecting, on a blockchain, a payment-related blockchain transaction that comprises the blockchain address associated with the child contract; and
in response to detecting the payment-related blockchain transaction on the blockchain, deploying the child contract on the blockchain.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 32 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 23, 32 and 42 contains the trademark/trade name Ethereum.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Create2 opcode of an Ethereum virtual machine and, accordingly, the identification/description is indefinite.
Regarding claims 23, 24, 30, 32, 39, 41 and 42, the representative limitation:
in response to detecting the payment-related blockchain transaction on the blockchain, deploying the child contract on the blockchain, wherein deploying the child contract comprises broadcasting, to the blockchain, a blockchain transaction that indicates a create operation code of a blockchain virtual machine associated with the blockchain.
is vague and indefinite in that it is not clear what the metes and bounds of the word “indicates” means to convey.  For purposes of examination, the limitation will be interpreted as not further limiting.
Regarding claims 27-29, the recitation “The method of claim 24, further comprising:” is vague and indefinite in that the claim 24, the claim upon which each depends, does not comprise method steps in that claim 24 recites “A method implemented by one or more processors executing computer program instructions that, when executed, perform operations comprising”; no method steps are recited.
Regarding claims 36-38, the recitation “The media of claim 33, further comprising:” is vague and indefinite in that the claim 33, the claim upon which each depends, does not comprise method steps in that claim 33 recites “One or more non-transitory computer-readable media storing computer program instructions that, when executed by one or more processors, perform operations comprising”; no method steps are recited.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 25-32 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112 rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 24 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 24-32 are directed to a method for detecting a transaction which is a judicial exception of a fundamental business practice which is a method of organizing human activity.
Claim 24 recites, in part, a system for performing the steps of:
obtaining bytecode of a child contract of a smart contract, the child contract being smaller in size than the smart contract, wherein the child contract includes one or more references to at least some bytecode of the smart contract in lieu of including the at least some bytecode in the child contract;
generating a blockchain address associated with the child contract, wherein generating the blockchain address comprises using the bytecode of the child contract to generate the blockchain address associated with the child contract;
detecting a payment-related blockchain transaction that comprises the blockchain address associated with the child contract; and
(in response to detecting the payment-related blockchain transaction on the blockchain), deploying the child contract on the blockchain, wherein deploying the child contract comprises broadcasting, to the blockchain, a blockchain transaction that indicates a create operation code of a blockchain virtual machine associated with the blockchain
which is a series of steps which describes the judicial exception of the fundamental business practice.
Limitations such as:
wherein the child contract includes one or more references to at least some bytecode of the smart contract in lieu of including the at least some bytecode in the child contract 
are merely a description of data and does not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
one or more processors executing computer program ; and
detecting, on a blockchain , and
deploying the child contract on the blockchain, wherein deploying the child contract comprises broadcasting, to the blockchain, a blockchain transaction that indicates a create operation code of a blockchain virtual machine associated with the blockchain
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 23 and the non-transitory computer-readable media claim 33 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 25-32 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 25-32 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 23 otherwise styled as a system, and clams 33-42 as one or more non-transitory computer-readable media, would be subject to the same analysis.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Hu et al (US Pub. No. 20200143369 A1).
Regarding claim 24, Hu teaches a device for contracting smart contracts comprising an input interface, a storage and a processor connected to the storage and the input interface [0005]. The input interface may be configured to receive event information provided by an organizer of an event, and candidate information provided by a co-organizer candidate. The storage may be configured to store the event information and the candidate information. The processor may be configured to: deploy a smart contract of the event in a block chain based on the event information; determine whether to assign the co-organizer candidate as a co-organizer of the event through the smart contract based on the candidate information; and record the candidate information into the smart contract to make the organizer contract with the co-organizer candidate when determining to assign the co-organizer candidate as a co-organizer of the event. Hu teaches:
one or more processors executing computer program instructions - [0022].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hu in view of Kavali (US Pub. No. 20200380520 A1).
Regarding claim 23, 24 and 33, (in view of the preamble of claim 24 being interpreted as “A method comprising”) Hu teaches:
obtaining bytecode of a child contract of a smart contract – [0005], [0022] “sub-contract”, [0028] and [0030],
generating a blockchain address associated with the child contract – [0028] and [0030] and [0041], and
in response to detecting the payment-related blockchain transaction on the blockchain, deploying the child contract on the blockchain – [0030].
Hu does not explicably disclose:
detecting, on a blockchain, a payment-related blockchain transaction that comprises the blockchain address associated with the child contract;
However, Kavali teaches a method for constructing an automated information and analytical system which allows ensuring trust and secure interaction of users when using various electronic currencies and contracts [0018].  The approach is equally applicable both to existing electronic currencies and to those that will be created in the future. It is based on the retrieval and subsequent analysis of data regardless of the source. The system implementing this method collects, convert and stores data from various sources, both open and proprietary ones. The main external data sources are electronic currencies and electronic contracts based on blockchain technology [Id.].
Kavali teaches a system which tracks transactions from the payer's address to the recipient's address [0085]. If such a transaction is detected and the transfer amount coincides, the previously set marker is removed from the payer's address, and the corresponding transaction is assigned by the system with a payment purpose comment and stored in the system storage, containing a link to the contract with which the payment is associated. The transaction information is transmitted to the information and notification service , which sends a notification to the system member. In case the system fails to detect the payment automatically, the members have the opportunity to confirm receipt of the payment manually through the user interface of one of the client applications [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu’s disclosure to include detecting a payment sent to the recipient’s address as taught by Kavali so that a link to the contract associated with the payment may be sent to the system member - Kavali [0085].
Regarding claims 25 and 34, the limitation:
wherein the blockchain transaction comprises the bytecode of the child contract, and wherein deploying the child contract comprises broadcasting the bytecode of the child contract to the blockchain, 
is not further limiting of the claim upon which each depends.
Claims 26, 27, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hu in view of Kavali, in further view of Reading et al (US Pub. No. 20200084026 A1).
Regarding claims 26 and 35, neither Hu nor Kavali explicitly discloses generating the blockchain address as comprising using the bytecode of the child contract and a salt as arguments to a cryptographic algorithm to generate the blockchain address associated with the child contract.
However, Reading teaches methods, systems, and computer readable media for verifying calibration information using a distributed ledger [0004]. One method occurs at a distributed ledger system implemented using at least one processor. The method includes receiving a request for calibration information associated with a first unit identifier (UID); determining one or more UIDs associated with the first UID. The method also includes, for each of the first UID and the one or more UIDs associated with the first UID: determining, using one or more access control rules, that a requester is permitted access to the calibration information associated with a respective UID; obtaining at least one access security key for accessing the calibration information associated with the respective UID; obtaining, from at least one block of a first distributed ledger, a digital signature associated with the calibration information associated with the respective UID; using the at least one access security key to decrypt and access the calibration information associated with the respective UID; and verifying, using the digital signature, the calibration information associated with the respective UID [Id.].  He teaches a distributed ledger system (DLS) working with a unit identification module (UIM) – [0094] and [Fig. 6].  He teaches a UIM or another entity generating a UID by using unit factors, including a salt value, and at least one arbitrary factor (e.g., a PIN number) as input to a SHA-256 hash function or other cryptographic algorithm [0106].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu’s disclosure to include a salt value and a cryptographic algorithm as taught by Reading because one would have recognized that they improve the system by adding security to the system.
Regarding claims 27 and 36, neither Hu nor Kavali explicitly discloses:
obtaining a payment request comprising payment information; and
generating a salt using the payment information of the payment request, wherein generating the blockchain address comprises using the bytecode of the child contract and the generated salt as arguments to a cryptographic algorithm to generate the blockchain address associated with the child contract.
However, Reading teaches this at [0106] as discussed in the rejection of claim 26.  Accordingly, these claims are rejected for the same reasons.
Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hu in view of Kavali, in further view of Green (US Pub. No. 20200167769 A1).
Regarding claims 28 and 37, neither Hu nor Kavali explicitly discloses:
obtaining a payment request comprising a requested payment amount, wherein deploying the child contract comprises deploying the child contract on the blockchain in response to (i) detecting the payment-related blockchain transaction on the blockchain and (ii) a payment amount of the payment-related blockchain transaction being greater than or equal to the requested payment amount.
However, Green teaches a system which can employ computing devices to store generated settlement token smart contracts onto a distributed ledger [0022]. A settlement token smart contract can be employed to generate settlement tokens, which can be backed 1:1 by fiat currency determined to be held on deposit by the financial institution's computing device [Id.].  He teaches a payment-network server receiving a transaction request  from a payee's computing device [0023]. The transaction can include, among other things, a unique payor identifier, a unique requestor identifier associated with the payment requestor, a payment amount, and a smart contract address. The smart contract address corresponds to a smart contract stored in a distributed ledger, and can be triggered to generate a particular number of settlement tokens corresponding to the payment amount. The smart contract can be triggered to generate the settlement tokens in response to a determination that the distributed ledger includes the transaction request, whereby the transaction request includes a digital signature or is digitally signed with keys associated with the payment requestor and a financial entity of the payor.  Examiner interprets settlement tokens as indicative of Applicant’s a payment amount of the payment-related blockchain transaction being greater than or equal to the requested payment amount.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu’s disclosure to include settlement tokens as taught by Green in order to facilitate bilateral real-time settlement of fiat-based currency payments – Green [0003].
Claims 29-31 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hu in view of Kavali, in further view of Chapman et al (US Pub. No. 20180227116 A1).
Regarding claims 29 and 38, neither Hu nor Kavali explicitly discloses:
obtaining a payment request from an external system, the external system comprising a merchant server or a customer client device, wherein generating the blockchain address comprises generating the blockchain address associated with the child contract in response to obtaining the payment request.
However, Chapman teaches method for generating and deploying a code block in a blockchain [0007].  The method comprises: rendering, by a network node, a graphical user interface (GUI) containing a plurality of contract components and a plurality of document components retrieved from a library database of contract and document components; generating, by the network node, an assembled contract text based on a selection of at least one contract component from the plurality of contract components or at least one document component from the plurality of document components; retrieving, by the network node, an address of an executable code corresponding to the at least one contract component or an address of a text of the at least one document component from the library database of contract and document components [Id.].  He teaches a client device executing an Internet browser that accesses a webserver hosting fund investment administration website [0041].  He teaches a fund manager initiating a payment request associated with a capital call from investors [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu’s disclosure to include obtaining a payment request from a client device as taught by Chapman because it makes the system flexible to a client’s needs.
Regarding claims 30 and 39, neither Hu nor Kavali explicitly discloses detecting, on the blockchain, a transaction that (1) comprises the blockchain address associated with the child contract and (11) indicates the blockchain address associated with the child contract as being a receiver of a payment amount.
However, Chapman teaches this at [0007] as discussed in the rejection of claim 29. Accordingly, this claim is rejected for the same reasons.
Regarding claims 31 and 40, neither Hu nor Kavali explicitly discloses the payment-related blockchain transaction as corresponding to a payment sent to the blockchain address associated with the child contract.
However, Chapman teaches this at [0007] as discussed in the rejection of claim 29. Accordingly, this claim is rejected for the same reasons.
Additional Comments
Regarding claims 32, 41 and 42, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Call et al:  “Fault Determination Of Blockchain Subrogation Claims”, (US Patent No. 10,949,926 B1). – [col. 16 lines 35-50] “deploys a smart contract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692